Citation Nr: 0713689	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-00 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for PTSD.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran suffers from PTSD as a result of service.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated by military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim. VA regulations for the implementation 
of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004). However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, written notice provided in April 2003 and May 
2004 correspondence advised the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim. The claim was readjudicated in a 
November 2005 supplemental statement of the case. The failure 
to provide notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal is harmless because the Board has 
determined that the preponderance of the evidence is against 
the claim of entitlement to service connection for PTSD. 
Hence, any questions regarding what rating or effective date 
would be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits. In this case, any timing error in 
the issuance of the notice was cured by providing notice and 
readjudicating the claim. The veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, to include the opportunity to present pertinent 
evidence. Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal. Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication. ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development. There is no pertinent evidence 
which is not currently part of the claims file that has been 
adequately identified to permit its addition. Hence, VA has 
fulfilled its duty to assist the appellant.


Background

The service medical records reveal no complaints or findings 
pertaining to PTSD. 
There are no post service records dating prior to September 
2002 which note any psychiatric treatment, or a diagnosis of 
PTSD.

The veteran filed a claim for service connection for PTSD in 
February 2003. In response to a request for stressor 
information the veteran reported several stressors, as 
follows:

        1.  During Boot Camp in February 1971, he was robbed at 
gunpoint.  A man put a gun in his nose, and told the veteran 
to give him his money or he would shoot him.
        
        2.  He was in Viet Nam in Cam Ran Bay for about 9 days, 
when a sapper came into the camp and shot it up quite a bit. 
He came within a few feet of the veteran who hid, as he had 
no weapon. (November 1971).
        
        3.  In March 1972, he was in Saigon visiting a family 
friend who lived at 83 Le Van Doyet.  He was spending time on 
the roof of Le Van Doyet just sightseeing when rockets began 
coming in. He stated they were pretty close. That same week, 
he went out to dinner with his friend and his girlfriend. 
They had to get out of the restaurant because of more 
rockets. 
        
        4.  There were also rocket attacks, "at Natrang (Nha 
Trang) and I think Cam Ran Bay from June to October of 
1972."

At a VA examination in September 2003, the veteran again 
reported being robbed in Boot camp and being tied up with 
shoelaces.  He also reported being on guard duty in Pleiku 
when he and others were told that there was movement outside 
of the wire.  They "opened up with everything we had, M16s, 
M60, grenade launchers.  The field commander came down and 
was gong to courtmartial us for shooting our weapons without 
permission."  At Cam Ranh Bay one night sappers got in and 
cut the guards throats. "I was hiding under my bunk, and I 
could see the sapper's sandals as he ran by.  The other 
stressor was the memory of "the rocket attack in Saigon."

The examiner noted that a neuropsychological examination in 
November 2002 indicated that the veteran had organic brain 
damage which may very well be due to longstanding alcohol 
abuse, as well as marihuana use, and prescribed Vicodin.   

The examiner noted that the veteran had a 30 year history of 
heavy alcohol abuse and currently consumed a case of beer a 
week. He used marijuana 2 to 3 times a month. The diagnosis 
was alcohol abuse, on going, and marijuana abuse, occasional. 
The examiner opined that, "the veteran does not meet 
criteria for PTSD."

A January 2004 VA psychiatric clinical note, reported that 
following a mental status examination the examiner diagnosed 
the veteran with PTSD.

Other VA psychiatric clinical notes, including October 2004 
and January 2005 diagnosed the veteran with PTSD, and alcohol 
dependence. Stressors included chronic psychiatric disorder 
due to exposure to combat stress, and chronic pain.

Records from the Vet Center also note a diagnosis of PTSD. It 
was noted that the veteran did not serve in combat. Stressors 
including the claimed robbery, the sapper attack on Cam Ranh 
Bay, mortar and rocket attacks while in country, and the 
evacuation of Plei Ku.

The file also contains a lay statement dated in February 2005 
from Richard H. Wagle, regarding the alleged robbery 
incident. He noted that both he and the veteran were robbed. 
He stated the robbery took place in Ft. Dix, New Jersey on 
February 16, 1972, and that a gun was stuck in the veteran's 
rib cage. The RO attempted to locate evidence of the robbery 
from the military record, and was notified that the robbery 
was "not a matter of record."

Additionally, the veteran submitted letters from his parents 
to a friend in Saigon, and a letter from that person to the 
veteran.  

The Board notes that the claims file contains VAMC mental 
health clinical treatment records from 2002 to the present 
time. These contain diagnoses of PTSD based on combat service 
in Vietnam and indicate the veteran was a helicopter 
mechanic/crew chief/door gunner.  

Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

A grant of service connection for PTSD requires (i) medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. § 
4.125(a), (ii) medical evidence establishing a link between 
current symptoms and an in- service stressor, and (iii) 
credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f) (2006). The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th Edition (1994) (DSM IV).

Where it is determined that the veteran did not engage in 
combat with the enemy, or that he did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressors. 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), (f); 
West v. Brown, 7 Vet. App. 70, 76 (1994).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Initially, the Board will look to see if the 
record contains proof that the claimed in-service stressors 
actually occurred. 38 C.F.R. § 3.304(f). The occurrence of 
the claimed stressor(s) must be supported by credible 
evidence. Id. As stated above, the provisions of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(f), provide that the evidence 
required to establish the occurrence of a recognizable 
stressor varies depending upon whether or not the veteran was 
engaged in combat with the enemy. See Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).

In this case, the service records do not show the veteran 
engaged in combat. Personnel records show that the veteran 
served as a helicopter repairman in the Republic of Vietnam 
from November 1971 to November 1972. There is nothing in his 
records indicating he was a door gunner, nor has he indicated 
such in his stressor responses. Thus, the claimant is not a 
"combat veteran," and his bare assertions of service 
stressors are not sufficient to establish that they occurred; 
rather, his stressors must be established by official service 
records or other credible supporting evidence. 38 C.F.R. § 
3.304(f); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 
283 (1994).

As to his allegations that he reported the alleged robbery 
incident to the MPs in Ft. Dix, New Jersey, VA received a 
negative reply from the Service Department in November 2005 
regarding any record of the robbery incident. Although the 
veteran submitted a lay statement from R.W., that statement 
indicates the assault occurred in February 1972, a time when 
the veteran was actually in Vietnam. Additionally, the 
description of the incident, with a gun being stuck in the 
veteran's rib cage is different from that described by the 
veteran. Thus, the letter is assigned no probative weight. 
The veteran's service and personnel records do not provide 
any evidence which corroborates this claimed stressor.

Regarding his alleged stressors of rocket attacks in Saigon, 
Cam Ranh Bay, and Nha Trang, there is no evidence which 
places the appellant at Saigon, Cam Ranh Bay, or Nha Trang 
during any identified rocket attacks or any other incident in 
which Saigon, Cam Ranh Bay, or Nha Trang was the subject of 
enemy fire or assault. While the letters from veteran's 
parents to a friend in Saigon indicate that the veteran did 
meet that person in Saigon, the date of that meeting was not 
indicated. Moreover, the letters made no mention of any 
rocket or mortar attack during the veteran's visit, and, in 
fact, states the veteran "enjoyed himself tremendously." 
This preponderates against the claim.

More importantly, while the VA outpatient treatment records 
note a diagnosis of PTSD, this diagnosis is based upon the 
clinicians believing that the veteran was in combat and 
served as a door gunner.  As noted above, the veteran's 
personnel records do not indicate he was a door gunner, nor 
did the veteran claim such in correspondence with the RO, and 
there were no combat decorations awarded to the veteran.  As 
the diagnosis in these records is based upon an incorrect 
premise, these records have no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an 
opinion based upon an inaccurate factual premise has no 
probative value").

Turning to the other medical evidence, the Board notes that 
the VA examiner in September 2003 determined, after review of 
the claims file and medical files, that the veteran did not 
meet the criteria for PTSD. The stressors reported included 
the robbing incident, pulling guard duty at Plei Ku and 
"opening up with everything we had" when they were told 
there was movement in the front of the barbed wire and then 
getting in trouble for doing so, the sappers in Cam Ranh Bay 
cutting guard's throats, and the rocket attacks in Saigon. 
Conversely, a social worker at the Vet Center diagnosed the 
veteran with PTSD based on the same stressors.

The Board finds that the opinion of the VA examining 
psychologist following review of the claims file is entitled 
to greater weight than the diagnosis rendered by the social 
worker who did not have access to the claims file.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence); see also Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (an opinion that is based on review of the medical 
evidence is more probative than an opinion that is based on 
the veteran's reported history).  

In light of the above, the Board finds that the preponderance 
of the evidence is against a finding that the veteran suffers 
from PTSD as a result of military service. . Thus, 
entitlement to service connection for PTSD is denied


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


